Title: From Thomas Jefferson to Madame de Bréhan, 9 October 1787
From: Jefferson, Thomas
To: Bréhan, Marquise de



Paris Octob. 9. 1787.

Persuaded, Madam, that visits at this moment must be troublesome, I beg you to accept my Adieus in this form. Be assured that no one mingles with them more regret at separating from you. I will ask your permission to enquire of you by letter sometimes how our country agrees with your health and your expectations, and will hope to hear it from yourself. The imitation of European manners which you will find in our towns will I fear be little pleasing. I beseech you to practice still your own, which will furnish them a model of what is perfect. Should you be singular, it will be by excellence, and after a while you will see the effect of your example.
Heaven bless you, Madam, and guard you under all circumstances: give you smooth waters, gentle breezes, and clear skies, hushing all it’s elements into peace, and leading with it’s own hand the favored bark, till it shall have safely landed it’s precious charge on the shores of our new world.
